Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00787-CV
____________
 
KOLL REAL
ESTATE GROUP, INC, Appellant
 
V.
 
MILLARD
HALLMARK, ET AL., Appellees
 

 
On Appeal from the
10th District Court
 Galveston County, Texas
Trial Court
Cause No.  03CV0064
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
June 10, 2003.
On July 22, 2004,  appellant filed a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.